MEMORANDUM **
The district court granted summary judgment in this case by applying our decision in Atwood v. Newmont Gold Co., 45 F.3d 1317 (9th Cir.1995). After the district court granted summary judgment, we overruled Atwood in Abatie v. Alta Health & Life Insurance Co., 458 F.3d 955, 967 *656(9th Cir.2006) (en banc). We vacate the district court’s order granting summary judgment in favor of the defendants and remand this case to the district court for further proceedings consistent with Abatie.
VACATED AND REMANDED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.